      Case 1:19-cv-00600-DAD-JLT Document 35 Filed 06/25/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11 RP GOLDEN STATE MANAGEMENT, LLC                         Case No. 1:19-cv-00600-DAD-JLT
   DBA GARDEN SUITES INN,
12                                                         ORDER DENYING STIPULATION TO
              Plaintiff,                                   AMEND THE CASE SCHEDULE
13                                                         (Doc. 34)
           v.
14
   OHIO SECURITY INSURANCE
15 COMPANY; and DOES 1 through 25,
   inclusive,
16
              Defendants.
17

18
19          Once again, the parties have stipulated to amend the case schedule. This time, the reason
20 is because plaintiff’s counsel has filed a motion to withdraw. The concern expressed is that this

21 leaves the plaintiff’s new counsel inadequate time to select experts. (Doc. 34 at 2) Notably, there

22 is no indication that the plaintiff intends to hire new counsel, despite that it cannot proceed

23 otherwise. The Court has been given no assurances that the plaintiff wishes to proceed in this

24 action. If it does, there is no reason to await the hearing on the motion; rather the plaintiff can

25 simply substitute in its new counsel. Rather, it appears that the plaintiff is using the motion to

26 withdraw as further reason to delay the work needed to prosecute this case. Because there is no
27 guarantee that the Court will grant the anticipated motion to continue the trial, the plaintiff should

28
                                                       1
      Case 1:19-cv-00600-DAD-JLT Document 35 Filed 06/25/20 Page 2 of 2



 1 take steps to retain counsel who is willing to take the case as is. Counting on a grant of the motion,

 2 would be foolhardy.

 3          Also, expressed as a concern in the stipulation, is that witnesses are unwilling to appear at

 4 new deposition dates without re-service of subpoenas. Unless there was some other agreement

 5 when counsel released the previously served witnesses from the requirements of the subpoenas,

 6 the witnesses are entitled to reservice, and the Court has been provided no explanation why

 7 counsel believed it would be otherwise. Indeed, the entire stipulation is based upon problems

 8 created by the parties or based upon unspecific concerns, many of which that may or may not

 9 come to fruition; this is insufficient.

10          The Court clearly recalls that it took counsel to task at the mid-discovery status conference

11 for their failure to move this case along. It appears that since that hearing in late January, the

12 parties have continued to do very little toward rectifying the Court’s full-throated concern. This

13 may have been a tactical reason or simply due to the press of business. However, until the Court

14 sees actual diligence being exercised toward meeting the deadlines in place, the Court cannot find

15 good cause to grant any further amendments to the case schedule. Consequently, the stipulation is

16 DENIED.

17
     IT IS SO ORDERED.
18
19      Dated:     June 25, 2020                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

                                                       2
